Order filed, October 1, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00592-CR
                                    ____________

                         WANDA KAY JACKSON, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the County Crim Ct No 2
                               Tarrant County, Texas
                          Trial Court Cause No. 1235806D


                                            ORDER

       The reporter’s record in this case was due September 26, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Peggy Ballew, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM